

EXHIBIT 10.30




TERMS AND CONDITIONS OF THE GRANT OF SPECIAL PERFORMANCE UNITS TO
MR. GLIMCHER AND MR. YALE AND MS. TEHRANI AND MS. INDEST




(A)    Subject to the applicable employee's continuous employment hereunder
through each grant date, each applicable employee shall be granted Special
Performance LTIP Units under the Plan in respect of each performance period
(each, a ''Special Performance Period") consisting of the period from January
15, 2015 for Mr. Glimcher, Mr. Yale and Ms. Indest and January 21, 2015 for Ms.
Tehrani (the “Effective Date”) through (i) December 31, 2016 (the “First Special
PP”), (ii) December 31, 2017 (the “Second Special PP” and (iii) December 31,
2018 (the “Third Special PP”).


(B)    Each LTIP Executive may be granted up to the maximum number of Special
Performance LTIP Units in respect of each Special Performance Period as set
forth next to such LTIP Executive's name on Exhibit A attached hereto.


(C)    The actual number Special Performance LTIP Units granted to each LTIP
Executive in respect of each Special Performance Period shall be based on the
Corporation's achievement of the absolute and relative (versus the MSCI REIT
Index) total shareholder return (“TSR”) goals set forth on Schedule I attached
hereto.


(D)    Subject to paragraphs (A) through (C) above, Special Performance LTIP
Units granted to each LTIP Executive in respect of each Special Performance
Period shall be granted promptly (and in any event within 15 days) following the
end of the applicable Special Performance Period.
(E)    Except as otherwise set forth in a written employment or severance
agreement between the Company and an LTIP Executive, distributions will be paid
on Special Performance LTIP Units from and after the date of grant in accordance
with, and subject to, the terms and conditions of the Plan, and the applicable
award agreement and certificate of designation.


(F)    Except as the Committee may otherwise provide in an applicable award
agreement, or except as otherwise provided in a written employment or severance
agreement between the Company and an applicable employee, Special Performance
LTIP Units granted in respect of the First Special PP and the Second Special PP
will become vested on the third (3rd) anniversary of the Effective Date if the
applicable LTIP Executive is continually employed through such date.


(G)    Except as the Committee may otherwise provide in an applicable award
agreement, or except as otherwise provided in a written employment or severance
agreement between the Company and an applicable employee, Special Performance
LTIP Units granted in respect of the Third Special PP will be immediately vested
upon grant if the applicable LTIP Executive is continually employed hereunder
through the grant date.





--------------------------------------------------------------------------------








EXHIBIT A




Name
 
Maximum Number of Special Performance LTIP Units with Respect to Each Special
Performance Period
Michael Glimcher
 
39,924
Mark Yale
 
17,110
Farinaz Tehrani
 
7,500
Lisa Indest
 
8,555




--------------------------------------------------------------------------------






SCHEDULE I




Absolute Performance LTIP Units (40%)
 
Performance Period Ending
 
12/31/2016
12/31/2017
12/31/2018
Payout
Absolute TSR
Absolute TSR
Absolute TSR
100%
>=16%
>=24%
>=32%
83.3%
14%
21%
28%
66.7%
12%
18%
24%
50%
10%
15%
20%
33.3%
8%
12%
16%
0%
<8%
<12%
<16%
 
 
 
 
Relative Performance LTIP Units (60%)
 
Performance Period Ending
 
12/31/2016
12/31/2017
12/31/2018
Payout
TSR to Index
TSR to Index
TSR to Index
100%
Index +1%
Index +1%
Index +1%
75%
Index
Index
Index
50%
Index -2%
Index -2%
Index -2%
0%
Index -4%
Index -4%
Index -4%
 
 
 
 
"Index" refers to the MSCI US Retail Index.





Note: The percentage of the applicable number of Special Performance LTIP Units
granted will be determined by linear interpolation between the provided ranges.





